Exhibit 99.1 Agreement of Joint Filing The undersigned hereby agree that a single Schedule 13D (or any amendment thereto) relating to the Common Stock of Viveve Medical, Inc. shall be filed on behalf of each of the undersigned and that this Agreement shall be filed as an exhibit to such Schedule 13D. Date: June 22, 2016 CHARLES SCHWAB & CO. INC. FOR THE BENEFIT OF JAMES GREGORY ATKINSON IRA CONTRIBUTORY ACCOUNT #3027-4954 By: /s/ James Atkinson By: James Atkinson, Beneficiary ATKINSON FAMILY REVOCABLE TRUST DATED 08/26/2013 By: /s/ James Atkinson James Atkinson, Trustee /s/ James Atkinson James Atkinson, an individual
